Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-14 and 16-19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8541985 discloses a multifunctional portable power bank includes a main body having a circuit board and a battery arranged therein. The circuit board includes a first control unit, a second control unit connected to the first control unit, and a wireless transmission unit connected to the second control unit. The first control unit controls an input voltage of an external power supply and an output voltage of a battery power of the battery, and informs the second control unit to turn on. The second control unit enables a wireless access via the wireless transmission unit or an access via the Ethernet, and enables a router mode or a network service mode. With these arrangements, the multifunctional portable power bank not only enables data access via local or wireless networks, but also supplies electric power for charging other electronic products connected thereto. However, ‘985 does not disclose the claims as currently amended.

US 8819301 discloses an apparatus for charging a Universal Serial Bus (USB) device according to an optimal charging mode. The apparatus includes a charging module that is configured to obtain a descriptor from the USB device upon detection of the USB device on a USB bus. The charging module includes one or more descriptor entries disposed in a memory and a controller. The one or more descriptor entries include descriptor data, for matching the descriptor to a specific descriptor entry, and charging data, that specifies the optimal charging mode for the USB device. The controller is configured to initiate the optimal charging mode on the USB bus according to the charging data. However, ‘301 does not disclose the claims as currently amended.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859